NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     STEVEN J. CAMERON, Petitioner.

                         No. 1 CA-CR 13-0508 PRPC
                               FILED 5-19-2015


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 1993-092048
              The Honorable Robert E. Miles, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Steven J. Cameron, Buckeye
Petitioner
                            STATE v. CAMERON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Kent E. Cattani joined.


N O R R I S, Judge:

¶1            Petitioner Steven J. Cameron seeks review of the superior
court’s summary dismissal of his notice of post-conviction relief. We have
considered his petition for review and, for the reasons stated, grant review
but deny relief.

¶2           On December 20, 1993, Cameron pled no contest to one count
of aggravated assault, a class 3 dangerous felony. On January 20, 1994, the
superior court sentenced Cameron to an aggravated 15-year prison term to
be served consecutive to his sentence in an unrelated matter.

¶3           On April 24, 1995, Cameron filed a notice of post-conviction
relief. On May 1, 1995, the superior court summarily dismissed the petition
because it was untimely.

¶4              On May 2, 2001, Cameron mailed a letter to the superior court,
which it treated as a request to file an untimely petition for post-conviction
relief. In denying Cameron’s request on July 2, 2001, the superior court
noted Cameron had failed to explain why he waited over one year to file
his first notice or why he had waited six more years to file a second request
for post-conviction relief.

¶5              On April 26, 2013, Cameron filed a notice of post-conviction
relief and stated that he intended to raise an ineffective assistance of counsel
claim, his failure to file a timely notice of post-conviction relief was not his
fault, and Martinez v. Ryan, —U.S.—, 132 S. Ct. 1309, 182 L. Ed. 2d 272 (2012),
amounted to a significant change in the law that “would probably overturn
the conviction or sentence.” In summarily dismissing the notice on May 30,
2013, the superior court found the notice untimely and successive, and
ruled Cameron had failed to establish a change in the law that would entitle
him to relief under Arizona Rule of Criminal Procedure 32.1(g).

¶6           On review, Cameron argues the superior court improperly
dismissed his notice because Martinez constitutes a significant change in the
law, allowing him to raise an ineffective assistance of counsel claim even


                                       2
                             STATE v. CAMERON
                             Decision of the Court

though his notice was untimely. See Ariz. R. Crim. P. 32.4(a) (“Any notice
[of post-conviction relief] not timely filed may only raise claims pursuant
to Rule 32.1(d), (e), (f), (g) or (h).”); State v. Petty, 225 Ariz. 369, 373, ¶ 11,
238 P.3d 637, 641 (App. 2010) (ineffective assistance of counsel claims do
not fall within Rule 32.1(d), (e), (f), (g) or (h) because they are “cognizable
under Rule 32.1(a)”). We review the summary dismissal of a post-
conviction relief proceeding for an abuse of discretion. See State v. Escareno-
Meraz, 232 Ariz. 586, 586, ¶ 1, 307 P.3d 1013, 1013 (App. 2013). We may
uphold the superior court’s ruling “on any basis supported by the record.”
State v. Robinson, 153 Ariz. 191, 199, 735 P.2d 801, 809 (1987).

¶7             The superior court did not abuse its discretion in ruling
Cameron had failed to establish a significant change in the law that would
entitle him to relief. In Martinez, the United States Supreme Court held,
“Where, under state law, claims of ineffective assistance of trial counsel
must be raised in an initial-review collateral proceeding, a procedural
default will not bar a federal habeas court from hearing a substantial claim of
ineffective assistance at trial if, in the initial-review collateral proceeding,
there was no counsel or counsel in that proceeding was ineffective.” —
U.S.—, 132 S. Ct. at 1320 (emphasis added). The Court’s holding means
Cameron can seek habeas corpus relief in federal court based on ineffective
assistance of trial counsel if he can first show either he had no counsel in his
first post-conviction relief proceeding or counsel in his first post-conviction
relief proceeding was ineffective. Martinez does not require a state court to
consider all untimely ineffective assistance of counsel claims raised in post-
conviction proceedings. See Escareno-Meraz, 232 Ariz. at 587, ¶¶ 5-6, 307
P.3d at 1014 (the Martinez Court “limited its decision to the application of
procedural default in federal habeas review” and did not “alter established
Arizona law”).

¶8             Cameron also urges this court to permit him to raise a claim
that trial counsel was ineffective in failing to file a timely notice of post-
conviction relief on his behalf under Rule 32.1(f). Rule 32.1(f) permits a
defendant to seek post-conviction relief on the ground that the “failure to
file a notice of post-conviction relief of-right . . . within the prescribed time
was without fault on the defendant’s part.” A claim for post-conviction
relief is precluded, however, if it was raised or could have been raised in
any previous collateral proceeding. See Ariz. R. Crim. P. 32.2(a); State v.
Spreitz, 202 Ariz. 1, 2, ¶ 4, 39 P.3d 525, 526 (2002) (“Our basic rule is that
where ineffective assistance of counsel claims are raised, or could have been
raised, in a Rule 32 post-conviction relief proceeding, subsequent claims of
ineffective assistance will be deemed waived and precluded.”). Because
Cameron could have raised this claim in his previous post-conviction relief


                                        3
                          STATE v. CAMERON
                          Decision of the Court

proceedings, it is precluded in this successive and untimely proceeding. See
Ariz. R. Crim. P. 32.2(a), (c) (“[A]ny court on review of the record may
determine and hold that an issue is precluded . . . .”).

¶9           For the foregoing reasons, although we grant review, we deny
relief.




                                  :ama




                                     4